Citation Nr: 1129031	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  08-01 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to special monthly pension (SMP) based on the need for regular aid and attendance (A&A) or on account of being housebound (HB).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to September 1970.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The combined schedular rating for the Veteran's disabilities is 60 percent; he does not have a single disability evaluated as 100-percent disabling.

2.  He is not blind or in a nursing home and, despite his disabilities, is able and competent to perform his activities of daily living (ADLs) and protect himself from his environment without regular assistance from another person.

3.  He also is not permanently and substantially confined to his dwelling (home) and the immediate premises as a result of his disabilities.


CONCLUSION OF LAW

The criteria are not met for SMP based on the need for regular A&A or on account of being HB.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.351, 3.352 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss whether the claim has been properly developed for appellate review.  The Board will then address the claim on its underlying merits, providing relevant VA case law, regulations and statutory provisions, the relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all five elements of a claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended 

purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court could conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id.

The U. S. Court of Appeals for Veterans Claims (Court/CAVC) initially held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).

The Veterans Court further held in Vazquez that, for an increased-compensation claim (so including a claim for SMP), 38 U.S.C. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate the claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment and daily life.

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), the Federal Circuit vacated and remanded important aspects of the Veterans Court's holding in Vazquez-Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be Veteran specific."  Similarly, "while a Veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a Veteran of alternative diagnostic codes or potential "daily life" evidence, we vacate the judgments." Vazquez, 2009 WL 2835434, at 10.


It also since has been held in Vazquez-Flores v. Shinseki, No. 05-0355, 2010 WL 4146124 (Vet. App. Oct. 22, 2010), that after a notice error, such as failing to inform the Appellant to submit evidence demonstrating the effect that a worsening of the disability has on employment, is found in an increased rating claim, the Appellant's burden to demonstrate prejudice at the CAVC level does not shift to VA unless notice is not provided at all.

In this case, letters satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in July 2006 and June 2007.  The letters informed him of the evidence required to substantiate his SMP claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  The June 2007 letter also complied with Dingess by as well discussing the disability rating and effective date elements of his claim.  And of equal or even greater significance, after providing that additional Dingess notice in June 2007, the RO readjudicated his claim in the December 2007 SOC - including considering any additional evidence received in response to that additional notice.  So any arguable timing defect in the provision of that additional notice has been rectified ("cured").  See again Mayfield IV and Prickett, supra.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained his VA treatment records and any statements in support of his claim.  There is no indication of any outstanding records pertaining to the claim.

VA did not provide a medical examination to determine whether the Veteran is in need of regular A&A or HB.  However, a statement he submitted in support of his claim regarding the severity of his various disabilities did not indicate sufficient incapacity because of these conditions to suggest his entitlement to SMP.  Rather, the only evidence suggesting this entitlement is his unsubstantiated allegation.  And his statement, alone, in this circumstance is insufficient to trigger VA's duty to provide an examination for a medical opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004).  See also Waters v. Shinseki, 601 F. 3d 1274, 1278 (Fed. Cir. 2010) (noting that a Veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination, since all Veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).  Accordingly, the Board finds that no further notification or assistance is necessary to meet the requirements of the VCAA.

II.  Entitlement to SMP

The Veteran is alleging two bases of entitlement to this additional benefit, that he needs regular A&A or is HB on account of the severity of his disabilities.  These disabilities are degenerative changes of the cervical and lumbar segments of his spine (rated as 10-percent disabling), vision loss (0 percent), bilateral hearing loss (0 percent), bilateral tinnitus (0 percent), a respiratory disorder/lung condition (0 percent), sleep disorder (0 percent), skin condition/eczema of his hands and feet (0 percent), a fungal infection of his feet (0 percent), an abscess on the back of his neck (0 percent), a leak of his brain into his spinal cord (0 percent), memory loss (0 percent), headaches (0 percent), peripheral neuropathy of his right upper extremity (20 percent), peripheral neuropathy of his left upper extremity (20 percent), peripheral neuropathy of his right lower extremity (10 percent), peripheral neuropathy of his left lower extremity (10 percent), posttraumatic stress disorder, i.e., PTSD (0 percent), dysthymia and personality disorder (10 percent), Eustachian tube dysfunction (0 percent), and pitted keratolysis/onychomycosis of the feet (0 percent).  So the combined rating for these disabilities is 60 percent.  See 38 C.F.R. § 4.25 (VA's combined ratings table).  These disabilities have been rated as permanently and totally (PT) disabling for nonservice-connected (NSC) pension purposes effectively since December 10, 1996.

An even greater rate of pension, i.e., increased ("special monthly") pension is payable to a Veteran if needing A&A.  See 38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.351(a)(1).  The need for A&A means being helpless or nearly so helpless as to require the A&A of another person.  See 38 U.S.C.A. §§ 1502(b); 38 C.F.R. § 3.351(b).  The Veteran will be considered to be in such need if he:  (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for A&A under the criteria set forth in 38 C.F.R. § 3.352(a).

The following basic considerations are critical in determining the need for the regular A&A of another person:  inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of the Veteran to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from hazards or dangers incident to his daily environment.  See 38 C.F.R. § 3.352(a).

It is not required that all of the disabling conditions be found to exist before a Veteran meets the criteria for the regular A&A of another person.  The particular personal function which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establishes that the Veteran is so helpless as to need regular A&A, not that there be a constant need.  See 38 C.F.R. § 3.352(a).

The criteria for determining whether a Veteran is in need of the A&A of another person may be met if he is bedridden.  "Bedridden" is defined as a condition that, through its essential character, actually requires that the Veteran remain in bed.  The fact that a Veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  The performance of the necessary A&A service by a relative of the beneficiary or other member of his or her household will not prevent the granting of the additional allowance.  See 38 C.F.R. § 3.352.

In Turco v. Brown, 9 Vet. App. 222 (1996), the Court held that it was mandatory for VA to consider the enumerated factors under 38 C.F.R. § 3.352(a); that eligibility required at least one of the enumerated factors to be present; and that, because the regulation provides that the "particular personal function" which a Veteran is unable to perform should be considered in connection with her/his condition as a whole, the "particular personal function" must be one of the enumerated factors.

Turning back now to the facts and circumstances of this particular case, in the many years the Veteran has been receiving medical care at VA facilities, there has never been any indication that he is unable to walk or care for himself.  In a medical statement for consideration of A&A (VDVA Form 10), he indicated that he has an 8th grade education and uses a walking cane to help with walking.  But he also indicated that he can feed himself and does not need assistance in bathing and tending to other hygiene needs.  He indicated he cannot care for the needs of nature, but that he is not confined to a bed and is sometimes able to sit up.  He further indicated that he is partially blind, referring to his right eye, but that he is able to travel.  Lastly, he indicated he cannot leave home without assistance, but that he does not require nursing home care.  He concluded by saying he needs his wife for help and that, if she dies, he dies.  He also referred the reader to his treating physician, K.F., M.D., at the Gainesville, Florida, VA Medical Center, in the event there were questions.

This statement notwithstanding, the medical and other evidence in the claims file simply does not support a finding that the Veteran needs regular A&A.  Regarding the first two § 3.351(c) criteria, that of blindness or near blindness and of confinement to a nursing home due to mental or physical incapacity, neither are met at this time.  Although he reportedly has "partial" blindness in his right eye, he has to have what amounts to blindness or near blindness in both eyes, so also in his left eye, or concentric contraction of the visual field to 5 degrees or less, and he did not give any such indication in the medical statement for consideration of A&A.  He also expressly denied requiring nursing home care, therefore admittedly is not a patient in a nursing home because of mental or physical incapacity.  So even he seemingly admits that he does not satisfy these requirements for SMP.

He also does not meet the criteria to establish a factual need for the regular A&A of another person.  The evidence does not suggest that he would be totally unable to dress or attend to his hygiene needs or perform other activities of daily living without the assistance of others - but including especially his wife who he says he relies on.  Indeed, he has admitted that he is capable of doing many of the things he has to not be able to do to warrant SMP.  He is able to walk on his own, albeit with the use of a cane for assistance.  And while there are indications his carpal tunnel syndrome (CTS) causes him to drop things and requires a wrist splint, apparently to stabilize his wrist, there simply is no indication he is completely incapacitated by this condition to a level required for SMP.  The mere fact that he is receiving pension for peripheral neuropathy affecting his upper extremities, indeed, 20 percent for each upper extremity, is itself recognition of the consequent neurological impairment of the type associated with CTS.  So, overall, the preponderance of the evidence is against granting SMP based on the need for regular A&A; there is not the required factual need.

The Board also has given consideration to whether the Veteran is HB, an alternative basis of receiving SMP.  38 C.F.R. § 3.351(d).  For this additional benefit, he must have a single disability evaluated as 100-percent disabling (not including ratings based on unemployability under § 4.17) and additional disability, or disabilities, independently ratable as 60 percent or more disabling, separate and distinct from the 100 percent disability and involving different anatomical segments or bodily systems.  He also must be permanently and substantially confined to his dwelling and the immediate premises.  Id.

But the Veteran does not have any single disability rated as 100-percent disabling, even though the combined rating for his disabilities is 60 percent and they, themselves, are permanently and totally disabling (ergo, his entitlement to pension, though not increased, i.e., "special monthly" pension).  In Hartness v. Nicholson, 20 Vet. App. 216 (2006), the Court indicated that the intersection of 38 U.S.C.A. § 1513(a) and 38 U.S.C.A. § 1521 result in a SMP being applicable to a Veteran with the requisite service if, in addition to being at least 65 years old, he has at least a 60 percent rating or is considered permanently HB as defined under 38 U.S.C.A. § 1502(c) without the showing of a permanent and total disability.

Here, though, the Veteran's claim also fails because he is only 60 years old and, more importantly, there is no evidence indicating or even suggesting he is HB.  He is not substantially confined, as a result of his disabilities, to his dwelling and the immediate premises, nor is he institutionalized due to his disabilities such that he is confined to the ward or clinical area.  38 C.F.R. § 3.351(d).  Therefore, as the preponderance of the evidence is against his claim, the benefit-of-the-doubt doctrine is inapplicable, and his claim resultantly must be denied.  38 C.F.R. § 4.3.  See also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

The claim for SMP based on the need for regular A&A or on account of being HB is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


